                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 03062
                    2 Robert.Freeman@lewisbrisbois.com
                      PAMELA L. MCGAHA
                    3 Nevada Bar No. 08181
                      Pamela.McGaha@lewisbrisbois.com
                    4 CHERYL A. GRAMES
                      Nevada Bar No. 12752
                    5 Cheryl.Grames@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant
                      State Farm Mutual Automobile Insurance
                    9 Company

                   10
                                                        UNITED STATES DISTRICT COURT
                   11
                                                  DISTRICT OF NEVADA, SOUTHERN DIVISION
                   12
                                                                      ***
                   13
                        MICHAEL TWOMEY-WALSH;                           CASE NO.: 2:19-cv-1680-GMN-EJY
                   14
                                           Plaintiff,                   STIPULATION AND ORDER FOR
                   15                                                   DISMISSAL WITH PREJUDICE
                                  vs.
                   16
                      STATE FARM MUTUAL AUTOMOBILE
                   17 INSURANCE COMPANY, an entity licensed
                      to do business in the State of Nevada; DOES I
                   18 through V; and ROE BUSINESS ENTITIES I
                      through V, inclusive,
                   19
                                     Defendants.
                   20

                   21            IT IS HEREBY STIPULATED and AGREED between Plaintiff MICHAEL TWOMEY-
                   22 WALSH (“Plaintiff”), by and through his counsel, GREENMAN GOLDBERG RABY &

                   23 MARTINEZ, and Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

                   24 COMPANY (“Defendant”) by and through its counsel, LEWIS BRISBOIS BISGAARD &

                   25 SMITH LLP, that all of Plaintiff’s claims and causes of action against Defendant in the above-

                   26 entitled

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4822-8154-8210.1
ATTORNEYS AT LAW
                    1 action shall be dismissed, with prejudice, each party to bear their own attorney’s fees and costs.

                    2    DATED this 19th day of February, 2020.       DATED this 19th day of February, 2020

                    3    GREENMAN GOLDBERG RABY &                     LEWIS BRISBOIS BISGAARD SMITH LLP
                         MARTINEZ
                    4

                    5      /s/ MICHAEL S. MYERS                        /s/ CHERYL A. GRAMES
                         MICHAEL S. MYERS, ESQ.                       ROBERT W. FREEMAN, ESQ.
                    6    Nevada Bar No. 01494                         Nevada Bar No. 03062
                         2770 S. Maryland Parkway, Suite 100          PAMELA L. MCGAHA, ESQ.
                    7    Las Vegas, NV 89109                          Nevada Bar No. 08181
                         Attorneys for Plaintiff Michael Twomey-      CHERYL A. GRAMES, ESQ.
                    8    Walsh                                        Nevada Bar No. 12752
                                                                      6385 S. Rainbow Boulevard, Suite 600
                    9                                                 Las Vegas, Nevada 89118
                                                                      Attorneys for Defendant State Farm Mutual
                   10                                                 Automobile Insurance Company

                   11

                   12                                               ORDER

                   13             IT IS HEREBY ORDERED that the above Stipulation for Dismissal with Prejudice, (ECF
                   14   No. 20), is GRANTED.
                   15             IT IS FURTHER ORDERED that the Stipulation for Dismissal with Prejudice, (ECF No.

                   16   18), filed on February 19, 2020, is DENIED as moot.
                                              20 day of February, 2020.
                                  DATED this ____
                   17

                   18
                                                                     _____________________________
                   19                                                Gloria M. Navarro, District Judge
                   20                                                United States District Court

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4822-8154-8210.1                                2
                    1                                   CERTIFICATE OF SERVICE

                    2            I HEREBY CERTIFY that on the 20th day of February, 2020, I electronically filed the

                    3 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE with the Clerk of the

                    4 Court through Case Management/Electronic Filing System.

                    5

                    6 GABRIEL A. MARTINEZ, ESQ.
                      Nevada Bar No. 326
                    7 DILLON G. COIL, ESQ.
                      Nevada Bar No. 11541
                    8 JENNIFER A. PETERSON, ESQ.
                      Nevada Bar No. 11242
                    9 GREENMAN GOLDBERG RABY & MARTINEZ
                      2770 S. Maryland Parkway, Suite 100
                   10 Las Vegas, NV 89109
                      Attorney for Plaintiff
                   11

                   12

                   13
                                                               By   /s/ Mary Bradley-Estrada
                   14                                               An Employee of
                   15                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-4222-8390.1                              3
